Citation Nr: 0708104	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  05-04 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent disabling for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder of 
the feet claimed as jungle rot, to include as secondary to 
Agent Orange exposure.

3.  Entitlement to service connection for scars of the arms 
and legs.  

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to February 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of April 2004 from the Jackson, 
Mississippi Regional Office (RO) of the Department of 
Veterans Affairs (VA), which in part continued a 30 percent 
rating for PTSD and from a December 2004 RO rating decision 
that denied the remaining issues on appeal.  

The veteran is noted to have withdrawn from appellate 
consideration a denial of entitlement to nonservice connected 
pension in a written document received in 
September 2004, and, accordingly, the issue is not before the 
Board.  38 C.F.R. 
§ 20.204 (2006).

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) at a videoconference hearing held in December 
2005.  A copy of the hearing transcript is associated with 
the record.  

The appeal of the claims for service connection for the 
jungle rot of the feet and scars of the arms and legs and for 
TDIU is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDING OF FACT

The veteran's service-connected PTSD has been shown to be 
manifested by such symptoms as anxiety, insomnia, nightmares, 
intrusive thoughts, anger, irritability and depressed mood, 
isolation and Global Assessment of Functioning (GAF) scores 
attributable to PTSD generally ranging from 45 to 50 with a 
low score of 39 and the most recent score of 50, and has been 
found by medical evidence to result in occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to these symptoms.


CONCLUSION OF LAW

The criteria for a 70 percent rating, but no more, for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.102, 4.3, 4.7, 4.132; 38 C.F.R. § 4.130; 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim for an increased 
rating was received in December 2003.  The rating decision on 
appeal was dated in April 2004.  Prior to this decision, a 
duty to assist letter was initially issued in January 2004.  
In this letter, the veteran was told of the requirements to 
an increased rating, of the reasons for the denial of his 
claim, of his and VA's respective duties, and he was asked to 
provide information in his possession relevant to the claim.  
The duty to assist letter specifically notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency.  He was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment, or to provide 
a properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  
Although there is of record a Social Security decision dated 
in January 2004 without any records supporting this decision, 
the Board finds that the veteran is not prejudiced in this 
matter wherein he is being awarded a 70 percent rating for 
his PTSD, with a separate TDIU claim and service connection 
claims being remanded for further development, including 
these records.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The evidence 
of record includes examination reports, and the most recent 
examination report of January 2004 provides a current 
assessment of the veteran's condition based on examination of 
the veteran.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet App. 
473 (2006), which held that the VA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  

In the present appeal, the veteran is seeking an increased 
rating, not service connection.  As was noted above, he has 
already been provided with notice of what type of information 
and evidence was needed to substantiate his increased rating 
claim.  While he was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Significantly, the veteran retains the right to request an 
earlier effective date.  For these reasons, and in light of 
the favorable outcome of this decision, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio, 16 Vet. App. at 186-87; Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R., Part 4 (2006).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 (2006) 
requires that each disability be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(2006) requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.7 (2006) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2006).

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130 (2006).  
A 50 percent rating is assigned under when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation, is warranted for the 
following symptoms: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for the following: Total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2005).  
GAF scores of 61 to 70 are indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Scores of 51-60 involve 
moderate symptoms, such as flat affect and circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social or occupational functioning (e.g., few friends or 
conflicts with peers or co-workers.)  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). Id.  
Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). Id.  Scores of 21-30 indicate that 
behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).

In this case, service connection was granted for PTSD in July 
2003, and a 30 percent initial rating was assigned.  The 
veteran filed an increased rating claim in December 2003, 
which was denied by the April 2004 rating on appeal.  

In conjunction with his claim, the following VA treatment 
records reflected ongoing treatment for PTSD symptoms 
beginning in 2003.  In February 2003, the veteran was seen 
for complaints related to physical problems, depressed 
feelings, problems sleeping and a history of alcohol use.  He 
had been seen on a limited psychiatric outpatient basis.  
Mental status examination showed him to be pleasant, 
cooperative, coherent and relevant without any evidence of 
any thought disorder.  He was oriented with fair intellectual 
functions.  His memory was intact and his affect had some 
range and was shallow.  His mood was depressed.  He had 
adequate insight and judgment for current reality.  There 
were no indications of suicidal or homicidal thoughts.  He 
was diagnosed with alcohol abuse history, personality 
disorder not otherwise specified, adjustment disorder mixed.  

The veteran was referred to a psychiatric consultation which 
in February 2003 revealed that he had a positive depression 
screen and had been depressed for about 1 year.  In addition 
to a depressed mood he reported chronic intense pain in his 
back, knees and shoulders.  He also complained of sleeping 
only 1 to 2 hours at a time.  He reported not having received 
any psychiatric treatment in the past but was willing to try.  
He endorsed suicidal thought in the past year without intent, 
and denied homicidal ideation.  He said he had been depressed 
before but "handled it" himself by staying busy and 
working.  He reported he had problems of flashbacks, 
nightmares and alcohol abuse when he returned from Vietnam 
but did not consider treatment, although one doctor in the 
1980's apparently suggested it.  He still had flashbacks and 
nightmares of various battles and considered it part of what 
he "signed up for."  He indicated that he abused alcohol 
after returning from Vietnam but quit 6 years ago.  He 
discussed various stressors in his life that contributed to 
his depression and stated he felt bad for his family as he 
was terrible to be around.  

Objectively he was cooperative and pleasant with adequate 
grooming and appropriate dress.  He was oriented times 4 with 
clear sensorium.  His speech and volume were within normal 
limits and was goal directed.  His memory was grossly intact, 
and attention was within normal limits.  Psychomotor activity 
was unremarkable.  His thought content and intelligence 
appeared average.  He denied current suicidal and homicidal 
ideations or psychotic symptoms shown or endorsed.  There was 
no past history of suicide attempts but had frequent thoughts 
of death the past year.  He denied any plan to harm himself.  
He also reported sleep and appetite disturbances and 
anhedonia.  He denied current drug or alcohol problems though 
he had a past alcohol problem.  He denied current or past 
legal problems.  Insight, judgment and reliability were 
adequate.  He was diagnosed with depressive disorder not 
otherwise specified, rule out pain disorder with both 
psychiatric factors and general medical condition, rule out 
PTSD.  His GAF was 55.  

The veteran was seen in March 2003 in the mental health 
clinic with complaints of feeling like he is in a hole.  He 
was present for his scheduled appointment and had been 
treated for depression with insomnia with medications.  He 
reported that one of the medications made him more depressed 
and angry.  He only took this medication for two weeks.  He 
said the other medication helped him get to sleep but not 
stay asleep as he still woke up at night and was drowsy in 
the daytime.  He admitted to frequent intrusive thoughts 
related to his combat experiences and had night mares, night 
terrors, depression, anxiety and a preference for social 
isolation.  He complained of memory deficits as well.  He 
lived with his wife of 3 years and her 2 children aged 9 and 
16.  He and his wife stayed home as she was disabled from an 
accident.  He fished for enjoyment but not in over a year.  
He admitted to passing suicidal thoughts but no plan and also 
to occasional auditory hallucinations.  He denied any other 
current psychiatric concerns.  The objective findings 
revealed a depressed mood, with pleasant, appropriate yet 
anxious affect.  His thought process and content was slightly 
impaired with fair insight and judgment.  He had good eye 
contact with soft clear speech.  He was diagnosed with PTSD 
and his GAF score was 50.

An April 2003 lay statement from the veteran's wife stated 
that she had been with the veteran for 4 years and that he 
had problems with screaming nightmares and suffered with 
depression.  She indicated that he has problems controlling 
his temper and would go off in a rage sometimes.  He 
sometimes would go off in the woods and "shoot at anything 
that moves."  She indicated that he would get combative in 
his sleep and woke up staring at her.  She also indicated 
that if he was awakened unexpectedly, he would get up and 
start running around the room thinking he was back in 
Vietnam.  She also related his past problems when drinking 
and thinking he is back in Vietnam fighting.  

In April 2003 the veteran attended a new referral orientation 
program for PTSD with a GAF of 45 shown.  Another April 2003 
record a few days later included an in depth evaluation for 
PTSD.  He gave a detailed history of stressors from being in 
heavy combat.  He had a post-service history of difficulties 
from some emotional and readjustment problems.  He divorced 
shortly after returning from Vietnam, remarried within a year 
and was again divorced about a year later.  He reported that 
he worked mostly as a truck driver but changed jobs 
frequently.  His longest employment lasted 3 years.  He had 
been fired from several jobs because of difficulty working 
with others.  He began to have significant problems sleeping 
mostly due to nightmares and began drinking heavily.  He 
reported a history of depression, only recently having sought 
treatment for this.  He was unemployed for the past year due 
to health problems including with his back and knees.  His 
wife of 4 years was also disabled from an accident.  They 
were having financial problems and he felt overwhelmed.  

Outside of his family he had very little social support with 
no friends.  He had no children.  He described his 
relationship with his wife as good.  He was being seen by the 
VA and was prescribed medications but reported limited 
benefits from them.  Regarding the impact of his military 
trauma, he reportedly relived the traumatic events 
persistently on a daily basis.  These were in the form of 
intrusive thoughts, images and nightmares that occurred 
nearly every day and/or night.  He experienced intense 
physiological distress when reminded of events, with sweating 
and pounding heart.  He reported that his anger and 
irritability negatively impacted his jobs in the past.  He 
also attempted to avoid reminders of his combat.  He reported 
significantly decreased participation in the things he 
enjoyed.  He trusted few people and had no friends.  He was 
easily irritated and startled.  He found it was hard to 
concentrate and was on constant alert.  Sometimes he felt he 
was back in Vietnam when walking in the woods.  He reported a 
depressed mood, sleep disturbance and appetite disturbances.  
He also had concentration problems, memory problems, 
anhedonia, guilt and feelings of worthlessness as well as 
suicidal ideations.  

Mental status examination revealed the veteran to be alert, 
oriented and cooperative.  He was tearful during the 
examination when discussing traumatic events.  His mood was 
depressed, his affect was restricted.  He denied current 
homicidal ideations, plan or intent.  There was no evidence 
of psychosis and his thought processes were logical and 
relevant.  His concentration and memory was adequate.  His 
intellect was average and judgment and insight were fair.  
Testing and interview results were consistent with PTSD.  He 
was diagnosed with PTSD, chronic, and major depression.  His 
GAF was 45.  He was admitted for outpatient treatment for 
PTSD.

A May 2003 clinic record reveals that the veteran was seen 
having recently moved to Arkansas.  He was complaining of 
nightmares and angry outbursts.  He was hurt, could not work 
and was destitute.  He had a history of combat.  Mental 
status examination revealed him to be kempt and used a cane.  
He was walking slowly with apparent pain.  He was depressed 
with thoughts of suicide, though no history of having acted 
on such thoughts.  He was upset with his inability to work 
and support his family.  He felt guilty about certain events 
in Vietnam and had flashbacks triggered by many things.  He 
was avoidant of people and activities.  He did not trust 
anyone outside of his family.  He found it hard to relax and 
was always on "alert."  He was paranoid, had recent memory 
problems and could not concentrate.  He was diagnosed with 
PTSD with sleep deprivation syndrome, history of severe 
combat, symptoms of reexperiencing, avoidance and arousal, 
traumatic psychosis, persistent hallucinations of "ghosts" 
and dysthymia.  His GAF score was 39.  VA treatment records 
from June 2003 revealed participation in group sessions in 
PTSD education module.  A late June 2003 session revealed his 
GAF to be 45.  

VA treatment records from January 2004 revealed mostly 
treatment for his back and other physical problems.  He was 
also positive for problems of depression, anxiety, anger 
outbursts and sleep problems.  A January 2004 pain clinic 
noted his PTSD diagnosis and major depression with psychotic 
features as well as chronic pain problems.  He complained of 
problems with depression and wanted help with sleep problems.  
Mental status examination revealed his mood to be depressed 
with pleasant, appropriate yet anxious insight and judgment.  
He had good eye contact with soft, clear speech and relevant 
answers.  There were no suicidal or homicidal ideations.  He 
was diagnosed with PTSD with depression.  His GAF score was 
45.  

The report of a January 2004 VA examination included a claims 
file review and interview with the veteran.  The veteran 
reported that he had not worked since 2002 and at that time 
he had worked as a truck driver and heavy equipment operator.  
He reported a long history of being fired from jobs due to 
fighting and inability to get along with coworkers.  He 
reported that over the past 4 to 6 years he noticed an 
exacerbation of symptoms and got to the point where he was no 
longer capable of dealing with people.  He lived in a wooded 
area and hated even coming to town for appointments.  He 
reported a great difficulty being around crowds or traffic.  
He reported continued difficulty sleeping and only slept a 
couple hours a night.  He reported that he is often awakened 
by nightmares that occur on an almost nightly basis.  In 
addition, he reported getting up to check the house and even 
go outside and check the perimeter of his property.  He 
reported that the medications he was taking were not 
affective in helping him sleep.  

He reported intrusive memories regularly and described it as 
almost having a constant movie running through his head.  He 
reported constantly thinking about his experiences.  He 
reported also suffering chronic pain in his knees and back.  
His record reflected treatment at the pain clinic.  He 
reported ongoing difficulty getting along with others and a 
history of frequent fights.  He indicated he would likely 
continue such altercations if physically able to.  He 
expressed being tired of the PTSD therapy programs and found 
he could not tolerate the other veteran's stories in the 
therapy groups.  He said the only place he felt comfortable 
only in his home.  He reported continually being haunted by 
faces and people he knew in Vietnam.  He also reported making 
efforts to watch news stories of Iraq as he felt it was 
another Vietnam and expressed empathy for the troops in that 
conflict and concerns that the United States would be 
invaded.  He indicated that he could not relate to others as 
they did not have "blood on their hands."  He reported that 
he used to enjoy hunting and fishing but lost interest in 
them.  He spent most of his days sitting in his home or 
outside if its a nice day.  He denied any social contacts 
outside of his family.  He was married to his third wife for 
the past four years.  He reported that he had a number of 
relationships but was unable to maintain them due to his 
irritability.  However, he reported a good relationship with 
his current wife, who he described as supportive.  He had no 
biological children but got along with his one stepson.  He 
reported poor concentration and forgot things easily.  As a 
result he reminded his wife to remind him of things.  He 
reported difficulty completing any meaningful tasks.  

He admitted to suicidal ideations but denied any current 
intent, describing that as the "coward's way out."  He 
described himself as hypervigilant and was noted to wake at 
night to check his home.  In addition he reported an 
exaggerated startle response indicating that he hits the 
floor when he hears a loud unexpected noise.  He reported 
that he hates fireworks and gunfire.  He reported a history 
of alcohol abuse but indicated that he stopped a few years 
ago.  He indicated he got to the point where alcohol was 
making him sick and now only drinks on very rare occasions.  
He denied any recent legal trouble and indicated that he 
managed this by staying away from people.  He reported that 
he spends a great deal of time worrying about how he can 
support his family.  In addition he reported that he has had 
recent frequent headaches, which is a change for him.  He 
reported that he has eye trouble and has been recently tested 
for glaucoma.  He reported an estranged relationship from his 
brother who he used to be close to.  However his mother 
recently died and the brother reportedly stole all her money.  
He expressed feeling betrayed by his brother and expressed 
feelings of wanting to kill his brother.  

Mental status examination revealed him to be casually but 
neatly dressed and had good personal hygiene.  He walked with 
a cane and demonstrated pain behavior such as grimacing, 
gripping and bracing himself against the chair.  He was 
pleasant and cooperative.  His mood was anxious and affect 
was congruent.  He appeared very anxious and agitated 
throughout the examination.  His thought processes and 
content were within normal limits.  There was no evidence of 
delusions or hallucinations.  He made eye contact throughout 
the examination but generally kept his eyes averted.  No 
inappropriate behavior was noted.  He admitted to suicidal 
ideation without current intent.  He also voiced homicidal 
ideation towards his brother.  He was noted to maintain his 
eye contact, was able to maintain his hygiene and perform his 
activities of daily living.  He was alert and oriented times 
four.  There was no evidence of gross memory loss or 
impairment.  Speech was linear and coherent and normal.  

The examiner opined that the veteran continued to meet the 
criteria for a diagnosis of PTSD and recited in the symptoms 
expressed by the veteran above as the basis for such an 
opinion.  The veteran was noted to report that these symptoms 
have been present since the late 1960s when he returned from 
Vietnam.  He was noted to be receiving treatment at the VA 
center with very limited benefit and has been unable to 
identify any significant period of remission.  The Axis I 
diagnosis was PTSD, chronic and major depressive disorder, 
severe.  His GAF was 45.  

The examiner summarized that the veteran was reporting severe 
symptoms of PTSD that are chronic in nature and adversely 
affect his psychosocial functioning and quality of his life.  
He has been unable to maintain his employment since 2002 and 
reported a long history of being fired from jobs due to 
frequent altercations with coworkers.  In addition he also 
experienced a significant decline in physical health and was 
being considered for pain management.  He was noted to live 
in an isolated rural area and had no social contact outside 
his family.  He reported difficulty going into town to attend 
appointments.  He has given up recreational and leisure 
activities and mostly sat around the house.  He was noted to 
have symptoms of intrusive thoughts and hyper arousal on a 
daily basis.  He also endorsed significant problems with 
irritability and getting along with others.  He was noted on 
examination to be pleasant and cooperative but extremely 
anxious.  It was difficult for him to maintain eye contact 
during the examination.  He also was noted to have voiced 
suicidal as well as homicidal ideations towards his estranged 
brother.  At the time of this examination, the veteran's PTSD 
symptoms appeared to fall in the severe range and he was 
experiencing very frequent and severe symptoms of PTSD and 
major depression related to his combat traumatic experiences.  
At this time due to his very limited response to treatment, 
his prognosis remained poor.  He was alert and oriented and 
did not demonstrate any significant impairment in judgment.  
Therefore at this time he appeared competent to manage his 
funds.  

In April 2004 the veteran indicated that he was moving on 
with life, in the midst of pain.  He indicated that his 
medications were helping him enjoy a better life.  He said he 
went fishing the other day and enjoyed it despite not 
catching anything.  He indicated he was less anxious and 
frustrated and attributed this to medication's effectiveness.  
The general examination revealed him to be much improved with 
no pain behavior.  A mental health appointment record also 
from April 2004 revealed complaints of getting up at night 
frequently, with his current prescription not effective in 
providing him quality sleep.  He denied problems with his 
depression or psychosis.  He was enjoying his residence in 
the country and planned to buy some land.  He denied current 
psychiatric concerns.  His mood was euthymic with a pleasant, 
appropriate affect.  His thought process and content was 
organized and logical with adequate insight and judgment.  He 
had good eye contact with soft, clear speech and relevant 
answers.  There were no suicidal or homicidal ideations.  He 
was diagnosed with major depressive disorder with psychotic 
features and PTSD.  His GAF was 50.  

In July 2004 the veteran complained that he was not doing so 
well.  He reported that he's become more anxious.  Some of it 
was due to conflicts with neighbors.  He remained depressed 
with complaints of visual hallucinations of shadows that he 
referred to as "ghosts."  He denied any other current 
psychiatric concerns.  Mental status examination revealed his 
mood to be depressed with anxious affects.  His thought 
content was impaired with visual hallucinations with fair 
insight and judgment.  He had good eye contact with soft 
clear speech.  He was given the same diagnosis as in April 
2004.  His GAF score dropped to 45.  Later in July 2004 the 
veteran said he was alot more calm.  He could now fall asleep 
without problems but still got no more than 4 hours at a 
time.  He had yet to find medications to let him sleep a long 
time.  He had slight improvement in his depression since a 
recent medication change.  There were no verbal issues with 
his neighbors.  He had paranoid delusions.  Mental status 
examination revealed his mood to be brighter with pleasant, 
appropriate affect.  His thought process and content were 
cognitively impaired with fair insight and judgment.  He had 
good eye contact with clear and relevant speech.  He was 
positive for sleep disturbance.  Again he was diagnosed with 
major depressive disorder with psychotic features and PTSD.  
His GAF was 50.  

Treatment records from 2005 addressed other medical problems 
besides PTSD.  

In December 2005 the veteran testified at his videoconference 
hearing that he continues to be medicated for PTSD.  He lives 
in a very isolated area away from people.  He has been unable 
to hold a job for more than 2 years.  He indicated that he's 
"hurt" people who he felt wronged him somehow.  He said he 
still has nightmares, depressions, hallucinations, and 
suicide ideations, but no attempts.  

Based on review of the evidence, the Board finds that the 
criteria for a 70 percent rating for PTSD is clearly met in 
this case.  The evidence which includes the VA treatment 
records from 2003 through 2005 and the January 2004 VA 
examination overwhelmingly show the veteran to suffer from 
occupational and social impairment, with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood, due to such severe and persistent PTSD symptoms as: 
suicidal ideation; trouble sleeping with nightmares, 
hypervigilance, intrusive thoughts, hallucinations, 
depressive thoughts and anxiety.  He is shown to be quite 
isolated from others outside of his immediate family and 
avoidant of social situations due to apprehension towards 
crowds.  He was viewed by the VA examiner as having severe 
PTSD symptoms.  His GAF scores in general also reflect the 
severity of his symptoms, ranging from 45 to 50, with a low 
of 39 shown in May 2003.  

As stated above, the evidence reflects that the veteran's 
PTSD symptoms more closely resemble the criteria for a 70 
percent rating.  There is no evidence that the PTSD resembled 
the criteria for a 100 percent rating.  Although he had 
fluctuations in the severity of his symptoms, as shown in the 
records, overall his PTSD symptoms were shown to remain at 70 
percent disabling.  His most recent VA examination of January 
2004 revealed him to have no impairment in thought processing 
or communication due to his PTSD, and he did not exhibit 
evidence of an inability to care for himself.  This 
examination did not reveal the veteran to be in a persistent 
danger of harming himself or others.  Overall, these records, 
while they show continued severe PTSD symptoms for a 70 
percent rating, do not demonstrate the extreme psychiatric 
pathologies contemplated by a total evaluation.  The Board 
has also not found the disability under consideration to be 
of such severity as to warrant assignment of a higher rating 
on a schedular basis than that indicated above for any period 
during the pendency of the appeal of this issue. 

Extraschedular Consideration

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2006).  In this case, the Rating Schedule is 
not inadequate for evaluating the veteran's service-connected 
PTSD.  In addition, it has not been shown that the service-
connected PTSD disability has required frequent periods of 
hospitalization.  As to whether the PTSD has produced marked 
interference with the veteran's employment, this matter is 
deferred pending further development of the veteran's TDIU 
claim.  


ORDER

An evaluation of 70 percent, but no more, for PTSD is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.


REMAND

The veteran alleges that he is entitled to service connection 
for a skin condition that he has referred to as jungle rot, 
as well as scarring on his arms and legs as a result of his 
participation in combat in Vietnam.  He also alleges TDIU due 
to his service-connected disability.  

The veteran's service personnel records confirm that he 
served in combat in Vietnam, having earned a Combat Action 
Ribbon.  He served as a rifleman while in Vietnam and 
participated in a number of combat operations in Vietnam.  
His March 1968 entrance examination revealed normal findings 
on examination of his skin.  The accompanying report of 
medical history from the entrance examination reported a 
minor skin rash 3 years ago from an insect bite, with no 
recurrence or sequelae.  The few service medical records of 
record do not show specific treatment for skin problems.  His 
separation examination of February 1970 was significant for a 
1 inch scar on the right thumb.  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2006).

The veteran has testified in his December 2005 hearing that 
he was in Vietnam for 1 year and served in combat and was 
treated by corpsman in the field several times for "jungle 
rot" on his feet.  He testified that he now has it all over 
his body.  He indicated that he was not sure whether the 
treatment he received out in the field was recorded in the 
service medical records.  Regarding his scarring he testified 
that he received scars on his arms and legs from being cut by 
sharp elephant grass in the field, and also from leech bites.  
He again indicated treatment for these injuries out in the 
field.  He testified that he recently was treated at the VA 
for removal of a skin growth on his face and had mentioned 
his scars and jungle rot to the doctor, but felt like the 
doctor basically ignored him. 

There is of record a January 2005 VA dermatology record in 
which he was seen for a spot on his left cheek and also 
complained of infections beginning in Vietnam on his arms and 
legs and of his skin taking abnormally long to heal.  He was 
diagnosed with sebaceous hyperplasia, actinic damage and 
minimal to moderate scarring.  

As pursuant to 38 U.S.C.A. § 1154(b), the veteran is 
competent to testify as to his injuries and diseases to his 
skin of his arms, legs and feet, said to have been treated in 
combat.  In view of such testimony as well as current 
evidence of some apparent skin complaints, but with the 
record absent for an actual medical opinion addressing the 
etiology of his claimed skin disorders or injuries to the 
skin affecting his arms, legs and feet, the Board finds that 
a VA examination is warranted.  

Regarding the veteran's claim for TDIU, it is unclear whether 
the veteran is rendered unemployable from his service-
connected PTSD which is now 70 percent disabling.  The record 
reflects the veteran has a number of nonservice connected 
disabilities that appear to be seriously affecting his 
employability.  The January 2004 VA PTSD examination did not 
clearly address whether his service-connected PTSD alone 
renders him unemployable, although it did note him to be 
unemployed.  Further clarification of this issue is 
warranted.  

Furthermore, there is of record a January 2004 decision from 
the Social Security Administration awarding benefits based on 
disability.  As these records could contain pertinent 
information as to these claims, an attempt should be made to 
obtain these records.  

The duty to assist also includes obtaining medical records 
and providing a VA medical examination or a medical opinion 
when necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issues appeal that all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5103(a) and 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2006)), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  

(a) The VA must send the veteran a 
corrective notice addressing the TDIU 
claim, that: explains the information or 
evidence needed to establish an effective 
date, if a TDIU is granted, as outlined 
by the Court in Dingess, supra.  

(b) The VA must also send the veteran a 
corrective notice addressing the service 
connection claims, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted.  

(c) The notice regarding both the  
service connection and TDIU issues must 
also (1) inform him of what he needs to 
provide; (2) what information VA has or 
will provide; and (3) request or tell the 
veteran to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issues on appeal.

2.  The AMC should obtain from the Social 
Security Administration a copy of any 
decision that was made on a claim for 
Social Security disability benefits, as 
well as the medical records relied upon 
concerning any determination rendered.  
All efforts to obtain these records 
should be fully documented, and the 
Social Security Administration should 
provide a negative response if records 
are not available.

3.  Thereafter the AMC should also 
schedule the veteran for a VA skin 
disorders examination, by an appropriate 
specialist, to determine the nature and 
etiology of the veteran's claimed skin 
disorders, specifically "jungle rot" 
affecting the feet and scars on the arms 
and legs.  The examiner should review all 
pertinent medical records in the claims 
file, including the service medical 
records, the veteran's testimony 
regarding his acquiring these skin 
conditions/skin injuries in the field 
during combat and a copy of this REMAND, 
and should state in the examination 
report that such review was performed.  
The examiner should make findings at to 
any diagnoses of any skin disorders 
found.  As well, the examiner should 
render an opinion as to whether it is at 
least as likely as not (at least a 50/50 
possibility) that any current skin 
disorder was incurred in or aggravated 
during service, or is otherwise related 
to service, to include exposure to Agent 
Orange.  It is requested that the VA 
specialist reconcile any contradictory 
evidence regarding the etiology of the 
veteran's claimed skin disorders of the 
feet and scars of the arms and legs.  The 
examiner should also discuss whether or 
not any skin condition diagnosed and 
found by the examiner to be related to 
service, prevents him from securing or 
following substantially gainful 
employment, considering the impairment 
associated with that disorder.  The 
examiner must report the basis for the 
determination that the veteran cannot 
work.  All pertinent clinical findings 
and the complete rationale for all 
opinions expressed should be set forth in 
a written report.

4.  Thereafter the claims file should be 
returned to the examiner who conducted 
the PTSD VA examination in January 2004.  
If this examiner is not longer available, 
the file should be sent to another 
appropriate specialist.  If an 
examination is deemed necessary, one 
should be scheduled.  The examiner should 
address whether or not the veteran's 
service-connected PTSD, prevents him from 
securing or following substantially 
gainful employment, considering the 
impairment associated with that disorder.  
If so, the examiner should identify the 
period of time in which he became 
unemployable due to PTSD.  The examiner 
must report the basis for the 
determination that the veteran cannot 
work.

5.  Thereafter, the AMC should 
readjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of her claim.  38 C.F.R. § 3.655 (2006). 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


